CRANDALL, Judge,
concurring.
I concur in the result reached in the opinion of Grimm, J.
Defendant’s testimony provided no basis for (1) acquitting him of the offense charged and (2) convicting him of the lesser included offense. He did not testify that he stole money from the victim; he testified that he “snatched the wallet” out of the victim’s hand. Thus, there was no evidence to support submission of the crime of misdemeanor stealing. It is irrelevant that misdemeanor stealing is a lesser included offense under the evidence in this case. The question is whether there was a basis in the evidence to charge the jury with respect to that offense. Here, there was none.
As to prejudice, I fail to see how defendant can claim prejudice when a jury believed his testimony and convicted him of the crime which he said he committed.